UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6924



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GUY ANTHONY DILLARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Senior District
Judge. (CR-93-173)


Submitted:   February 10, 2000           Decided:   February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Guy Anthony Dillard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy Anthony Dillard appeals the district court’s order denying

his motion for preparation of transcripts at government expense.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, while we grant Dillard

leave to proceed in forma pauperis, we affirm on the reasoning of

the district court.   See United States v. Dillard, No. CR-93-173

(W.D. Va. June 17, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2